—Appeal by the defendant from a judgment of the Supreme Court, Queens County *749(O’Dwyer, J.), rendered June 10, 1993, convicting him of attempted murder in the second degree and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that he was prejudiced as a result of the court’s jury instruction on the issue of justification. A review of the charge delivered demonstrates that it adequately illustrated the subjective as well as objective elements of the justification defense (see, People v Wesley, 76 NY2d 555; People v Goetz, 68 NY2d 96; People v Noor, 177 AD2d 517; People v Hagi, 169 AD2d 203).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Balletta, J. P., Copertino, Pizzuto and Krausman, JJ., concur.